ORDER

The Court having considered the Petition for Reinstatement of Herbert Thomas Nelson and the response filed thereto by *692the Attorney Grievance Commission in the above captioned case, it is this 28th day of May, 2014
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner Herbert Thomas Nelson is hereby, reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Herbert Thomas Nelson on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.